Title: From George Washington to William Livingston, 30 July 1782
From: Washington, George
To: Livingston, William


                  
                     Sir,
                     Head Quarters 30 July 82
                  
                  Lt Heard of Lt Colo. Lee’s Corps informs me that a process is issued against him for the seizure of a Horse the property of Mr Anderson in Monmouth County in the year 1780—As he says that he acted in this matter under orders from Majr Lee and that those orders were founded on my instructions—I have had recourse to my Papers and agreable to my promise to Mr Heard inclose a Copy of the Instructions that your Excellency may Judge how far they will Justify the Seizure in question—I am &c.
                  
               